        Case 3:19-cv-00708-CL           Document 21         Filed 08/25/21   Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


 DALPHA DAWN FELTNER,                                                          3: 19-cv-00708-CL
         Plaintiff,

 vs.
                                                                                          ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


       It is hereby ORDERED that attof11ey fees in the amount of $4,489.53 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiffs attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney and

mailed to Plaintiffs attorney's office as follows: NW Disability benefits, LLC dba Kerr

Robichaux & Carroll (TID XX-XXXXXXX), P.O. Box 14490, Portland, OR 97293           fP

debt, then the check for any remaining funds after offset of the debt s

and mailed to Plaintiff's attorney's office at the address stated   o
       Case 3:19-cv-00708-CL          Document 21   Filed 08/25/21   Page 2 of 2




Submitted by:

Kevin Kerr, OSB #080934
kevin.kerr@nwdisabilitybenefits.com
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone:503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff
